              Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 1 of 43
    Mark E. Ellis - 127159
    Lawrence K. Iglesias - 303700
     1
    ELLIS LAW GROUP LLP
  2 1425 River Park Drive, Suite 400
    Sacramento, CA 95815
  3 Tel:(916)283-8820
    Fax:(916)283-8821
  4 mellis@elkslawgrp.com
    liglesias@ellislawgrp.com
  5
    Attorneys far Defendant THE TEHAMA LAW GROUP,P.C.
  6

  7
                                        UNITED STATES DISTRICT COURT
  8
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
  9

 10
         MARIA CONSUELO GRIEGO,Individually                      Case No.:
 11      and on behalf of all others similarly situated,
                                                                 Santa Clara Case No: 20CV363709
 12 ~~          Plaintiff,
                                                              CERTIFICATE OF SERVICE OF NOTICE
13       v.                                                   TO ADVERSE PARTY OF REMOVAL
14       THE TEHAMA LAW GROUP,P.C. a
         California Corporation; KES NARBUTAS,
15       individually and in his official capacity; ERIC
         WILSON,individually and in his official
16       capacity; MATTHEW WRIGHT,individually
         and in his official capacity; PATELCO CREDIT
17       L7NION, a call,

18              Defendants.

19

20            I, Jan Hyde, certify and declare as follows:

21            I am over the age of 18 years and not a party to this action. My business address is 1425 River

22 Park Drive, Suite 400, which is located in the city and county of Sacramento, California, 95815.

23            On Apri19, 2020, I deposited into the U.S. mail a copy ofthe Notice to Adverse Party of

24 Removal to Federal Court, a copy of which is attached to this Certificate as Exhibit 1, to Plaintiff

25 MARIA CONSUELO GRIEGO,through her attorney of record, the Consumer Law Center, Inc.

26            I declare under penalty of perjury that the foregoing is true and correct.

27 DATED: Apri19, 2020
                                                                ,; ~~
28                                                           .Taa~ Hyde

                                                           -1-
                      CERTIFICATE OF SERVICE OF NOTICE TO ADVERSE PARTY OF REMOVAL
Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 2 of 43
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 3 of 43

      1Mark E. Ellis - 127159
       Lawrence K. Iglesias - 303700
     z ELLIS LAW GROUP,LLP
       1425 River Park Drive, Suite 400
     3 Sacramento, CA 95815
       Tel:(916)283-$820
     4 Fax:(916)283-$821

     5 (Attorneys for Defendant THE TEHAMA LAW GROUP
                                                     ,P.C.
     6
     7
                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
     8
                                               COUNTY OF SANTA CLARA
     9
 10
            MARIA CONSUELO GRIEGO,Individually                      Case No.: 20CV363709
 11         and on behalf of all others similarly situated,
 12                                                                 DEFENDANT THE TEHAMA LAW
                     Plaintiff,                                     GROUP,P.C.'S NOTICE TO ,ADVERSE
 13                                                                 PARTY OF REMOVAL TO FEDERAL
                                                                    COURT
 14        THE TEI=fAMA.LAW GROUP,P.C. a
           California Corporation; KES NARBUTAS,
15         individually and in his official capacity; ERIC
           WILSON,individually and in his official
16         capacity; MATTHEW WRIGHT,individually
           and in his official capacity; PATELCO CREDIT
17         UNION,a California corporation; and DOES 1
           through 10, inclusive,
18
                     Defendants.
19
20
                 To PlaintifF, and the Superior Court of Santa Clara County:
21
                 PLEASE TAKE NOTICE THAT a Notice of Removal of this action was filed in the United
22
          States District Court for the Northern District of California on April 9, 2020, federal case
23                                                                                                     number
                                                                                                                     i
          pending.
24
                 A copy of the said Notice of Removal is attached to this Notice as Exhibit 1, and is served
25                                                                                                             and
         filed herewith.
26
         lII
27
         ///
2$
                                                              -1-
            DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE TO ADVERSE
                                                                                   PARTY OF REMOVAL TO
                                                    FEDERAL COURT
         Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 4 of 43

 1

 2 ~~ Dated: Apri19,2020

 3

 4

 5                                 Attorney for Defendant
                                   THE TEHAMA LAW GROUP,P.C.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                        -2-
      DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE TO ADVERSE PARTY OF REMOVAL TO
                                   FEDERAL COURT
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 5 of 43

     1    Mark E. Ellis - 127159
          Lawrence K. Iglesias - 303700
 2        ELLIS LAW GROUP LLP
          1425 River Park Drive, Suite 400
 3        Sacramento, CA 95815
          Tel:(916)283-8820
 4        Fax:(916)283-8821
          mellis@ellislawgrp.com
 5        liglesias@ellislawgrp.com

 6        Attorneys for Defendant THE TEHAMA LAW GROUP,P.C.

 7
 g                                       UNITED STATES DISTRICT COURT

 9                               FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11        I~2ARIA CONSUELO GRIEGO,Individually                   Case No.:
          and on behalf of all others similarly situated,
12                                                               Santa Clara Case No: 20CV363709
                  Plaintiff,
13                                                            DEFENDANT THE TEHAMA LAW
          v.                                                  GROUP,P.C.'S NOTICE OF REMOVAL
14                                                            OF ACTION TO FEDERAI.COURT
          THE TE~[AMA LAW GROUP,P.C. a                        ITNDER 28 U.S.C.§ 1441(c)
15        California Corporation; KES NARBUTAS,               (FEDERAL QUESTIOl~
          individually and in his official capacity; ERIC
16        WILSON,individually and in his official
          capacity; MATTHEW WRIGHT,individually
17        and in his official capacity; PATELCO CREDIT
          UNION,a California corporation; and DOES 1
18        through 10, inclusive,

19               Defendants.

20

21              TO THE CLERK OF THE ABOVE-ENTITLED COURT:

22              PLEASE TAKE NOTICE that Defendant THE TE~[AMA LAW GROUP,P.C. hereby removes

23       TO this Court the state court action described below:

24              1.      On February 11, 2Q20, an action was commenced in Superior Court, State of California,

25       Santa Clara County, entitled MARIA C(~NSUELO GRIEGO,individually and on behalf of all other

26       similarly situated, Plaintiff, v. THE TEHAMA LAW GROUP,P.C., et al., Defendants, as case number

27       24CV363709.

~g              2.      On March 12, 2020, THE TE~[AMA LAW GROUP,P.C. was served with the

                                                            -1-
               DEFENDANT THE TEH~MA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
             Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 6 of 43

     1
         Summons and Complaint, attached hereto as Exhibit A.
 2
                3.      This Court has jurisdiction to hear this case because this action is a civil action of which
 3
         this Court has original jurisdiction under 28 U.S.C. § 1331, and is one which may be removed to this
 4
         Court by Defendant pursuant to the provisions of2~ U.S.C.§ 1441(c) in that it arises under the federal
 5
         Fair Debt Collection Practices Act(15 U.S.C.§ 1692,et seq.) and poses a federal question.
 6

 7

 8       Dated: Apri19, 2020
                                                      ELLIS LAW GROUP LLP
 9

10                                                    By /s/Lawrence K. Iglesias
                                                        Lawrence K. Iglesias
11                                                      Attorney for Defendant
                                                        THE TEHAMA LAW GROUP,P.C.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          -2-
              DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMQVAL OF ACTION TO FEDERAL COURT
Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 7 of 43




                 ~~. ~          ~         ~:
                        Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 8 of 43

                                                                                                                                          e~c+~a~oe~~c~


[~Yt~E TE,~     Ni~11~t'T:
[~~L~~~I~~a.-
SHE"I'~e4o-1~A LAY~r' G~ffl[~P,.p .,a                                    Itf+~xnia ~r         atici~;                           E:Ft~Ep
                                                                                                                                ?1'!9/  ~            Fl1t~
           itivc~ p°~t.€~s~i~i si~ aEt tied.
                                                                                                                                 k ~f ~u#t
1tt~U l~i~                              -B1FPL~~                                                                                ~~r ~`tw rt cif G~,
      ~7        .~ ELI'                 ~ l!~                l~lf~                                                                      rent ~# ~~#~ Cl:
   ~~~A G~~IS~E~.~ ~'r~`~'~, tAE~t1E'f[~t                                  ~        ~H ~~ff~~:~ fl '~'
5111~i~t'~t SIttF                                                                                                     ~~~
                                                                                                                —                 --' — --
    1~p3~Ei1`auP,be~su~.77ie~eatat;maY7~+Jl:fwdeea~yvsx~
    t~u~
       lope, fa~~3Q ~dtL        fl t?#YS      tl~t~a~ hest                      •ails delav~~f1a t~ a Est type s~ aduiia ca~ct: !►s~v~ a oppy
    std op Bie FAQ£ A               orp~at~e t~l    ►►~4 p       }pia- Yotrr a      .i~iu+~t mt~6e to ~dipar      k~Cen it }~uct x~nttts~irs~uC iaz Erb}
    Vie. ~i+~n may be a,courtfarm tow +Cur c~ rt~a fec your                .You can~Asa court            ~ncf maw.ie~n~ioe~at Efi~ t                Cow
    C~trii~ ~-hiet~ ~tior h                  r~              .y~           y ter fir.or                        you,It ~e cow p tP►~                 tom, t
    tha coeer~ c(e#k ~r afe+~+c     fade.lFytw da e►atf~a j~nur ~portises oe+ tbr~s,:you a~ bss~c8a:a t~                ygi+u w      .r         ~fr p     tit
    ma}* b~ialben lmitlwtaE`      ~r~p tronr t~ so~xt.
       T!      ata mar ie~►                 Yau t          fo-e ~rr~lon~y refit may. tE pau do trot krs~r atx mgr,you rub¢'+per to t~ ~► e#ont~p
                     .ff y~                     ~ may,yon ~v as                     e for      ~t           r         ~n            m     aa~ pia   :You        ►w
 ,tom ^         9~~ at sne               c.e~    ~1r~ ties s~(                          :~ Ca~c~r~a:r,        agessew ceps
 Ear~v~corn     .cx            ,orby              beer`iiiamt a~             tier     _ ~f'~:"tts~cact~tiiti~ a     try Gin ~         etr#
 c is tent ~~s      rt~tof qt         ra    o€ ~tQ.E)f!Q su ►nom of m tail cue.~c~ueCs I~rt mktb~a(rasa t~foR+~          +,aif~~ecam:,
 u41'~Dt F.c!'+err            Si tto t        4~r~ a~ ~         ~ ;~      pt,     dtr~rr~ ceRstra sit Haan   su v~rs~ri. toI~     sr a

     T      3t7EJIg~ t7E ~E~33AftlEl                  a~~b~            t                 YP                     R        to rasp[           ppr'      v art
 o~fe ~tt~rqa~ ~+a e~+rgea~ r cue ~                             ih~ c    o tee h~ra~d~         a~at r►~ pct per.~r r                pbr* ~rai(~                   r
 otr tbr~ert/emscm€+~cf~ s3d~a~P~e~rsn c~a ctrF~ caste. Es                              4u~ fi     urn k~'r     q~ ra c                  p~~a rte.
         ergo€ -                        .~~ ~+or~y rte~srr ~t C~a~a d~ Ayua~ d~ 1~s                           ~       rr~(         shoo .r~.ga~ ~vsk~
 b       ca dal~ aspsfr ca             a a ~n 1~       qua i~      t  c        St r~zp~,pearf~ r.~o~ n~                     ,. Ioiad~~!             O~;~ r:~tti~'
 r.~ ,f~.~ cm (ertnr    b de e~ra~&r d~ p~a~ d~cuo :~lno                    eau          ~a a                     ' ed r    pert"                   y~ eao~t~ J
        4u~r~t            aim p               aks rtes           .
    ta~1Es                                               gv~s,a~r                                    SF~atanaDvospr~~siaatA.
 t         ~          .Sfnom p                  a~            .~p       tie           can k►~ r            p        's c~a~                          d~ rya
 pen~r~u de s~rv~F:ips             sdin     s ale kre~. ~t~safe mat'e~~as                        rfa dur~ as~ v s+eh a~                dew              ;
 t v t~t~3                   }. eat ~           d~Aye dtf~ C          a~ Cam.(+ r:s~t8-~ qay~ apace e~H'                                   G+~+tl~ aa~"o p~
 c        de           k          ~#i~':Pbr~p;~c             6            ~.r         r~s           ~fayct~~s     RyasPar'            rang           tspa►:
 c~(d~e`               rt d~ ,~ Ft7,Qf)F~ ~ f   4~;v~f'7BCJ o~            tit         fv a tar8 abrfc~sicfsr~~rGr    mn ttR c~o~               v      7      9
 t~l~r'P./ m~sr~t~x~ to r c~aYe:arH~ de ~cas l~                           et ta+~t;,:
1'F~e c~r~ aa~d             'ess of tEte eas~rt
                                                                                                                                    aYri1~!~G~:~f1~=~J
    rare X                  art ~'fa c~rrte es}:
~~tp~rior ~ou~t s~f Santa Cl                                                                                                        .
l~ I No~cft First 5tr~t
fan l~osc, CA 4~ 1 13
Thy ~►an~e, e~dre9.s; and tefepds~e ~tumkrec ofi ~ ~4D~mey. ar p                                   Ff vv~iouk~fir,~~.
 ~'! no    g to n~e~ciotE ~i tr   ra de teerl~~cif                                                      ,o ~l      c~ e~                      i          e~cj
    ~.Schwirs~(S~~i ~7~~                                       1435 ~ot1 Cu~le,Suite i~}4
Co~sum~x I. Cep b~:                                            Sin Ja~ee, ~aliEo~i~ X51 i~-

n~~~:            2f~~~"~:Q~ P                                 C#~~ ~ C,~~ttr~                   ~,,~ ~,Het
r          ah                                                                                  (          rat)

           t.• ,;~:• s.t :~ a :~y.^ r... c   r. ~ tr,..~~~   ~:   •i:.         ~t   "~~~r s    - :r' i~          ~s    '~.~ 4   d




                                 C~LC901 p="
                   Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 9 of 43

               7tTLE:                                                                                               ~ c~cse




        T z~
                     =i~_'     ~r#E^',r. y.3.~. ~:2. e~Sr_             t::.lC      .i Y:. i7     e-9 lit.:   lift



        -   ?ts`      ~:'~..   @ ..._   ,,.... ~   ~:: fir.:,;.   c   '~`i-.r .-       ~:.



~S ~.~~BUTAS,i~ciivider~i~ ~r1:in hie atita` tt ety=~
SIC ~IL"~3N.irtdividt~aC~ agd ~€ his 4€~         c[t
IVf.~T`€'f3~'Vit~lRI~~~'i'. i~ic#~~  .in h~~.                                                  ci~t;
gt1TEL•~~ t'.,Z}~'tJivlt~N, a     ft~a~~at
aid 3 t ~rOat~h 1€~,wi ve




                                                                                                                              _~ ~€

 ,~ua~mrc~x.ant~:
~lr+P#P~eir J~elt t~zoazt                                         ~~i'b:
t.~7 ~[.
c    ~~_
~t                                                                                                              ,,
                          k   , ~..:a     '~     ~   •1.
                                                      .._   :3~e 1       '1        a         :9>
                                                                                              ..        !      r•.                  ::'I`~         :•C.      •.
                                                                                                                                                              '~.r     i1: :~•I       r        ~ c                                   v~;i   ^n
                                                                                                                                                                                                                                             'n               ...     „~~         ~~
                                                                                                                 r.       a                           .~~.   .:        ~.                                  s          ~ e i~:                                                          a:
                          E~~rfYC~
                                                                         i
                                                                                                                                    <,n:':
                                                                          ..   F
                                                                     ~:.i.                                                         :'~                                                             ,., ~       1".~.
                                                                                                             F...i~.: f                                                 .mil Y• ..~
                                                                                                                                                                                  ::. :.
                                             r                                                                                                               _.
                                                                                                                                                                                                                .;                                                          „,.
                                                                                                                                                                                                               x;                      i
                                          :..:.;.,                                                             •.'.
     ....                                                                                   ..         ~ ~
                                                                                                       .~                     .~
                     ..                                                                                         ~ ..
                                                                                                                  .1                         .'.
                                                                      ~.
                                     ,~                                                                                                                    _ ~                                                         ►                          „mil
                                                                                                                                   ...             ,..~ -. _..                                                               .....                                   .:
                                                                                                 1.~~.:.     .~.t ..                               ~~..              ~.:..                                                                           ....,*      e:{':.
                                                                                                                                                                             is                            :~:.~~:~        ":~'.'1
                                                                                                                                                                             l::f'                                               ...        ,         <. ,
                                                                                                                                                        ..fis                              f.:.+                                                              ~~ f
              .         .
            :..:.~   ..: a::.s::.:'~;~       ~ '•i:' :~1:                  .:,..       ..        :~:                                                                                                                                                    7~..
                                                                                                                                       .;r
                                                                                                                                                                         ~~~
                                                                                                                                                                                                           `! a~e'                          ~F. rs   at `m
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 10 of 43
                       Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 11 of 43
                                                                                                                                                                         wwnuru
      kT1             ~iPAExR~~tliF~dtXf'ATTflaETftfil~e:     y         apt              ~                                                      i~l,E             ~
             ~..SC)l~i!(~3 ~~~   5~~
        ~f~}S12~T I.,eZYV ~C~~ ~;
        X435 ~Q~ ~~rcle,,Su~~e 114
           .F~ose, Ca~ifia 95Il~i~El                                                                                                ~ _ ..       F"
                       ao:(4~}ry94-~61~       F,~~:: 408}2~-€191                                                                   S         ~ ~t~~t             ~A
              rw~~ 11+fARIR ~QP~i~~,I~IQ C~FCI
                                                                                                                                         ~f ~~r~t~~ C
              cvarr~r o~              ~ ~AI~T'AC~
         sir no~ss: I9I Idatth      t ~~t                                                                                          21191~Q~S} 1:
                                        tgI I~tcxth first Strome                                                                                ~:~..F~ttt
        cxnr           ~cowSaa.                   ,.CA l5~ 1.3                                                                             ~Q          37'tN$
                        ~+         :Do~t~v~€n Sant.Xas~e
                                                                                                                                                  1" . T
                                           M~~"T;.~~~i-ii4~~
                                                                                   Vi~'~V11 Rs~~~



                                                                              ..               ...        ..     ..
         l~¢P~PSCM.~




                                                       Q                      1I
                                                                               .~~Jl~,       /`~~~{       J~

                                   f.       t`~e~ ~                         ~ ~O             ~ a~vowsi-   T7a     ~             Qom. "~:                t




                                                                                                                 '(!0."Y,                  ~ H~
                                            /,~                                                                   l
                                                                                                                  l                         ~~4
         E3n~'t~eB~ ttl~e~t t'••.i                                          F3~ ~T~tfc.~(                                                                 {p~
      o~.r        ~              ~                                                         4~1                                    Ca~u,~«r ds~or ~~4J
                                Toe#                                        t        oover~ga(4$}                                 ►a' ~~
                                                                               r c~ruFset{37}                                           iti ~s t'
                                                                                                                                  9a«aities
                    (~~ (2A)
                 Pmti~                                                 Pr aty'                                                    E.r~ir~e        '1' Bat
                                                                                                                                                       t (94~
                                    t45i                             Q Emirs d~int~rve~se                                         Irt~ur~nce               am~gft,~n tf~
                                                                                                                            ~         ,,a                 c~~oax.c
                 kI'Pf~PE~'iM1tE7(23~                                           t(t4)
                                                                                                                                         f4'Fj       '
      [~             (Alms)7oat                                       ~          °Q1 ~~~
                 Bcs tardu-kaea~.petia~4Foe~:(l##~                        c~ ~vp~tar{~}                                                     ~
                                t~~                                                                                         C~ ~~ro~~t~o~
                 F       ~ys~                                                                , ,                                 ~o cad             ~-L
                 4~itec~ pr~ty tt~                                                   t~3                                         +b~+er caarrvla~t t?~                  t'
                 ~'r~ai~f~5~
                 flsr~tPtA'~1VItE}-(35}                                          ~sr3~r
                                                                            ps~tt~rl~tra(E~                                      P~rt►~asF~~+an~ca#a~                   (2S)
                                                                            Peden rte:. ar6~a~on                cc#~#1           Offer      (,not'  et#a6os~,t
                 Ylf+ut b~nita~eart(3c~                                     1A/~i! of     1e(~j
                    ~~1~~                                                   Q#~r ju~.eat rovi~w

z           ►.                  I~            ~ ~ ~~          ~xsir rye ~.a~o ~ t~ ca                                  a €mss or cwt.t~ .ca -~                        mime
                                                  Jud~at min           t:
      ~,        Later rw~r~t of        'a¢~Y r~ares~+t~ pares             QL      targ~ rx~r r crt
      b.        Exter~ive       t practice rai~g c~fiiet~4! aa'hovel e,.          Coo~nataxr h r+~hed `                   g ~ c~ee or mcx~ cxi~atfs
                              bat -consum~g ~                                     in v~t~-mss,ate,ur as~►tri~~ a in a t~               c~srr~
          (~ ~~tssia~tial aftnv~rrit of dvc~rrne Ry evil                 #       Sepia!p           ~jri►en1 judicietf s rv~oc~
3::   f~trtec~~s scat (deck 611#~f             yj: a:( r           ry kJ~    r~ort                                                   p~pys
4'.   Nu~tbei' of ~ause~ of a~ioct          }_ `I'~]T~                            ~~~~`             ~~`!°f ~tumaiv~      ~ s.
5.    Titfs'c~.ae   ~ is                   rwt       a~ ems         s~:at
~.    tf here ~+aand kc~va~ t+eiated cases,fie ~d seems.a;:t#a~e o~~,              .   ~o~                         t5.
tea; F~beuary l l,
      i-cif ~r_ti~r~[1tL~~1                  ' ~~5~r7i~                                                                                            t
                                             as         s                                                             c     ii~~e r~o~as               r~z


  ~ €~I~ r~sEt~ t~s         sheet stir th~                                    xt in tt~ ac4~t or          (e~oc~sm~~t~s !          °oc ea€+~s fled
    ury¢ier IE~ Pr+~~e Gods   d~ Gods,cx i~ilet#                        ~ aid l           C, ?- ~~a4:~'iL~~ c~ Co~rrt, rye~ ,} a~tt~e to tip. rrsay te~uC~
   irrsatns:                                                                                               ~
   ~a carsE ~a~i~ sa acfy► metsF                         ne+~ 6yi~c wtfie.                                 ~
 • if tttii~ rise is~rru~det tuf~ 34f~!eE sue: of they C.ai~t t~t~s.c~ ~ot~t~ Y~x+ rat ~etve a tx~py Eaf ~iis covershe~C ~r ail
   a# pa~es~ #~tt~ear~bet c+~ pr~cee~~..                                                                .,
 e U                    5 `r:~ ~                      ut~d~r cu€e:3.7~i ~t ~t                    Casex     cav~cmet w~E ba t~vst~ far                       P°
                                                                                                                                                                      ~.t-ar'x
                  ~             ure                                  L~IL..                                                            w.°°
                      i.20QT~                 ~
                                                                                                                                                 ,.:.a,
                                                                                                                                                  (
                                                                                                                                                      wt                  a~uEa,o
                                                                                                                                                                 tt~rarurfpmip~v
         ~~           ,.
.~ ~~~
                     Q ..
  ~           ~~.~
  ,~._
  ~'     ~~




                            ~~




                                          ~~



                                               `.
                                          ~~
                                           ,:,, 3
                                          ~~~~ m

                                               5.
                                                     Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 12 of 43




                                 ~~
                                 ~~~~~~
                                           ~~;~ ~,
                                          ~;.`
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 13 of 43
                                                                                   E-FILED
                                                                                   2/1 1/2020 1:05 PM
           Fred W.Schwinn {SBN 225575)                                             Clsrk of Court
     1
           Raeon R.Roulston(SBN 255622)                                            Superior Court of CA,
     2     Matthew C. Salmonsen(SBN 302854)                                        County of Santa Clara
           CONSUMER LAW CENTER,INC.                                                20CV363709
     3     1435 Koll Circle, Suite 104                                             Reviewed By: P. Hernandez
           San Jose, California 95112-4610
     4     Telephone Number:(4Q$)294-6100
           Facsimile Number:(408)294-b 190
     5     Email Address:.fred.schwinn@sjconsumerlaw.com
     6
          Attorneys for Plaintiff
     7    l~2ARIA CONSUELO GRIEGO

  8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                                            COUNTY OF SANTA CLARA
 10                                                                       20CV363709
           l~2ARIA CONSITELO GRIEGO,individually               Case No.
 11        and on behalf ofall others similarly situated,      (Unlimited Civil Case)
 12                                      Plainriff,            CLASS ACTION COMPLAINT
           ►i~
13                                                             FOR STATUTORY DAMAGES
           THE T'E~[AMA LAW GROUP,P.C., a
14         California corporation; KES NARBUTAS,               California Civil Code §§ 1788-1788.33
           individually and in his official capacity; ERIC     15 U.S.C. §§ 1692-1692p
15                                                             California Bus. &Prof. Code § 17200, et seq.
           WILSON,individually and in his official
16         capacity; MATTHEW WRIGHT,individually
           and in his official capacity; PAT'ELCO
17         CREDIT IJNTON, a California corporation;
           and DOES 1 through 10, inclusive,
18
                                         Defendants.
19

20                       Plaintiff, MARIA CONSUELO GRIEGO, on behalf of herself and all others similarly

21       ~ situated, based on information and belief and investigation of counsel, except for those allegations

22       which pertain to the named Plaintiff or her attorneys {which are alleged on personal laiowledge), hereby
23
         makes the following allegations:
24
                                                      INTRODUCTION
25
                        1.    This consumer class action is brought pursuant to the California Rosenthal Fair ~
26

27       Debt Collection Practices Act, California Civil Code §§ 178$-1788.33 (hereinafter "RFDCPA") which'

28       prohibits creditors and debt collectors from engaging in abusive, deceptive, and unfair practices.

                                                  -1-
                             CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                   Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 14 of 43



     1                        2.   The California Legislature has found that:

     2                The banking and credit system and grantors of credit to consumers are dependent upon
                      the collection of just and owing debts. Unfair or deceptive collection practices
     3
                      undermine the public confidence which is essential to the continued functioning of the
     4                banking and credit system and sound extensions of credit to consumers.l

     5                        3.   This consumer class action is also brought pursuant to the federal Fair Debt
  6
              Collection Practices Act, 15 U.S.C. §§ 1692-1692p (hereinafter "FDCPA") which prohibits debt
  7
              collectors from engaging in abusive, deceptive, and unfair practices.
  8
                             4.    According to 15 U.S.C. § 1b42:
 9
 10                                  a.    There is abundant evidence of the use of abusive, deceptive, and unfair debt

 11                  collection practices by many debt collectors. Abusive debt collection practices contribute to the
 12
                     number of personal bankruptcies, to marital instability, to the Ioss ofjobs, and to invasions of
13
         i           individual privacy.
14
                                     b.    E~sting laws and procedures for redressing these injuries are inadequaxe to
is
16                   protect consumers.

17                                   c.    Means other than misrepresentation or other abusive debt collection ~
18                   practices are available for the effective collection of debts.
19
                                    d.     Abusive debt collection practices are carried on to a substantial extent in'
20
                    interstate commerce and through means and instrumentalities of such commerce. Even where ~
21
22                  abusive debt collection practices are purely intrastate in character, they nevertheless directly

23                  affect interstate commerce.
24                                  e.    It is the purpose of this title to eliminate abusive debt collection practices by,
25
                    debt collectors, to insure that those debt collectors who refrain from using abusive debt f
26
                    collection practices are not competitively disadvantaged, and to promote consistent State action ~
27

             ` California Civil Code § 1788.1(a)(1).

                                                    -2-
                               CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 15 of 43



     1 ~~          to protect consumers against debt collection abuses.

     2 ~I                 5.    Plaintiff, MARIA CONSLJELO GRIEGO, on behalf of herself and alI persons

   3        similarly situated., seeks statutory damages against Defendants arising from their routine practice of
   4
        sending initial written communications, like the one sent to Plaintiff, which fail to contain the
  5
  6 I ~ disclosure required by 15 U.S.C. §§ 1692g(a)(4) and 1692g(a)(5), and which falsely represent or imply

  ~ I i that written communications were from an attorney, that an attorney signed the written

  g      communications, and that an attorney conducted a professional review of the account before sending

  9     the written communications, as required by California Civil Code §§ 1788.13(b), 1788.13(c), 1788.16,
 10
            1788.17, and 15 U.S.C. §§ 1692e, 1692e(3) and 1692e{10}. This action also seeks statutory damages
 11
        for Defendants routine practice of sending voicemail messages, like the one sent to Plaintiff, which
 12

 13 ~ I falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer debt, when

 14 (I no such civil lawsuit had in fact been filed, and that the failure to pay will result in an accusation that

 15     ~e debtor has committed a crime, in violation of California Civil Code §§ 1788.10{a), 1788.10(b),
 16
        1788.10(c), 1788.10(f}, 17$8.13(]}, 1788.17, and 15 U.S.C. §§ 1692d(1), 1692d(2), 1642e(4), 1692e(5),
17
        1692e(7), 1692e(8), 1692e(10), and 1692e(11). As a result, Defendants have engaged in deceptive,
18

I9 ~ ~ unlawful acts in connection with their attempt to collect consumer debts from Plaintiff and the Class.

20                                           JURISDICTION AND VENUE
21                       6.    The California Superior Court has jurisdiction over this action pursuant to
22
        California Code of Civil Procedure § 410.10 and California Constitution Article VI, § 10, which grants
23
       the Superior Court "original jurisdiction in all cases except those given by statute to other trial courts."
24

25 I I ~s Court also has jurisdiction over this action pursuant to California Civil Code § 17$830(fl, which

26 ~ ~ provides for enforcement in any court of competent jurisdiction. The statutes under which this action is

27 I I brought do not grant jurisdiction to any other trial court in California.



                                                   -3-
                              CLASS ACTION COMPLAINT FOR STATUTORY DA.NIAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 16 of 43



      1                     7.    This Court has jurisdiction over each Defendant named herein because, based on
      2     information and belief, each Defendant is a corporation or association authoriz
                                                                                            ed to do business in
      3
            California and registered with the California Secretary of State, or does
                                                                                      sufficient business, has
     4
            sufficient minimum contacts in California, is a citizen of California, or otherwis
     5                                                                                         e intentionally avails
            itself of the California market through the promotion, sale, marketing andJor distribut
     6                                                                                              ion of goods and

     7 ~ ~ services in California and thereby having such other contacts with California so as to render the
     8      exercise ofjurisdiction over it by the California courts consistent with traditional
                                                                                                 notions of fair play
     9
           i and substantialjustice.
 10
                           8.    Venue is proper in the Santa Clara Superior Court, pursuant to California Code
 11                                                                                                             of
           Civil Procedure §§ 393 and 395.5, because one or more ofthe violations alleged in
 12                                                                                             this Complaint arise

 13        in the County of Santa Clara. Venue is also proper in the Santa Clara Superior Court,
                                                                                                 pursuant to
 14        California Code of Civil Procedure § 395(b), because this action arises from an extensio
                                                                                                    n of credit'
 IS ~ intende
             d primarily for personal, family, or household use and Plaintiff(the alleged borrowe      r) resided in ~
 16
          ~ the County of Santa Clara at the commencement ofthis action.
 17
                          9.     The total amount in controversy as to Plaintiff and each member of the Proposed ~
18
19 ~ Class does not exceed seventy-four thousand, nine hundred and ninety-nine dollars ($74,999) each, ~
20 f exclusive of interest and costs. Plaintiff disclaims any compensatory damages,
                                                                                           punitive damages,
21 declaratory, injuncti
                         ve, or equitable relief greater than ($74,999)per individual Class member. Plaintiff
22
   ~ and the Proposed Class limit their total class wide claims to less than four million,
                                                                                            nine hundred and ~
23
     nicety-nine thousand, nine hundred and ninety-nine dollars ($4,999,949.00).
24
ZS                        10.    Plaintiff and the proposed Classes seek only statutory damages in this action and'

26        do not allege in this Class Action Complaint for StatutorX Damages that they, or any
                                                                                               of them, have ~
27        suffered a concrete injury within the meaning of Article III of the United States Constitu
                                                                                                     tion anal the'
28

                                                  -4-
                             CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 17 of 43



      1     Supreme Court's related interpretation.z

     2
                                                             ''' ~
     3
                           I1.    Plaintiff, 14tiAKIA CONSITELO GRIEGO (hereina$er "Plaintiff'), is a nafural
     4
           person residing in Santa. Clara County, California. Plaintiff is a "debtor" as that term is defined by
     5
           California Civil Code § 1788.2(h) and a "consumer" as that term is defined by 15 U.S.C, § 1692a(3).
     6

     7                    12.    Defendant, THE TEHAlV1A LAW GROUP, P.C. (hereinafter "TEH[AMA"), is a

     8 (~ California corporation engaged in the business of collecting defaulted consumer
                                                                                          debts in this state with
     9
           its principal place of business located at: 124 Paul Street, Suite 108, San Rafael, California 94903. The
 10
          ~ principal business of TEHAMA is the collection of defaulted consumer debts using the mails,
 11
           telephone, and intemet, and TEHAM~ regularly attempts to collect defaulted consumer debts alleged to
 12

 13       ~ be due another. TEHAMA is a "debt collector" as that term is defined by California Civil. Code §

 14 ~ 1788.2(c) and 15 U.S.C. § 1692a(6), and a "person" as that term is defined by California
                                                                                               Business and
15
          ~ Profession Code § 17201. Plaintiff is informed and believes, and thereon alleges that, TEHAMA is
16 ~
          ~ owned in whole or in part by Defendant, KES NARBiJTAS.
17
                         13.     Defendant, KES NARBUTAS (hereinafter "NARBUTAS"), is a natural person ~
18

19 ~ and licensed attorney in the state of California and is and was a shareholder, member, ofFcer, director, ~

20        employee, and/or agent of T'E~:CAMA at all relevant times. The principal purpose of NARBUTAS's

zl        business is the collection ofdefaulted consumer debts due or alleged to be due another. NARBUTAS is ~
22
          regularly engaged in the business of collecting defaulted consumer debts utilizing the U.S. Mail, ~
23
          telephone, and intemet. NARBIJTAS is a "debt collector" as that term is defined by 15 U.S.C. § ~
24

25        1692a(6), and a "person" as that term is defined by California Business and Profession Code § 17201.

26        For all conduct on and after January 1, 2020, NARBUTAS is a "debt collector" as that team is defined ~

27        by California Civil Code § 1788.2(c).
28
          2 See,Spakeo, Inc. a Robins,~U.S.            , 136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016).
                                                -5-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 18 of 43



      1                     14.    Plaintiff is informed and believes, and thereon alleges that Defendant,
                                                                                                           ERIC
      2      WII,SON {hereinafter "WII.SON"), is a natural person and is and was an
                                                                                    employee, and/or agent of
      3
            TEHAMA at all relevant times. The principal purpose of WILSON'S
                                                                            business is the collection of
     4
            defaulted consumer debts due or alleged to be due another. WILSON is
     5                                                                           regularly engaged in the
           ~ f business of collecting defaulted consumer debts utilizaing the U.S. Mail,
     6                                                                                   telephone, and Internet.

     7 ~ WILSON is a "debt collector" as that term is defined by California Civil Code § 1788.2(c) and 15

     8 i U.S.C. § 1692a(6), and a "person" as that term is defined
                                                                   by California Business      and Profession Code §
     9
           i 17201.
 10
                           15.    Plaintiff is informed and believes, and thereon alleges that Defendant,
 11
            MATTHEW WRIGHT (hereinafter "WIZIGHT"), is a natural person and and
 12                                                                        is   was                an employee, and/

 13        ~ or agent of TE~~NIA at all relevant times. The principal purpose of WRIGH
                                                                                       T's business is the
 14        collection of defaulted consumer debts due or alleged to be due another. WRIGH
                                                                                          T is regularly engaged
 15        in the business of collecting defaulted consumer debts utilizing the U.S. Mail,
                                                                                           telephone, and intemet.
 16
          ~ WRIGHT is a "debt collector" as that term is defined by California Civil Code
                                                                                          § 1788.2(c) and 15 j
 17
          ~ U.S.C. § 1692a(6), and a "person" as that term is defined by California Busines
18                                                                                         s and Profession Code § ~

19 1 17201.

20                        16.     Defendant, PATELCO CREDIT UNION {hereinafter "PATELCO"), is a ~
21        ~ California corporation engaged in the business of collecting defaulted consumer
                                                                                              debts in this state with ~
22
          ~ its principal place of business located at: 3 Park Place, Dublin, Californ
                                                                                       ia 94568. The principal
23
          I business of PATELCO is the origination and collection of consumer debts using
24                                                                                        the mails, telephone, ~

25        and Internet, and PATELCO regularly attempts to collect defaulted consumer
                                                                                     debts. PATELCO is a)
26        "debt collector" as that term is defined by Califoznia Civil Code § 1788.2(c),
                                                                                         and a "person" as that
27        term is defined by California Business and Profession Code § 17201.
28

                                                 -6-
                            CLASS ACTION COMPLAINT FOR STATUTQRY DAMAGES
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 19 of 43



      1                     17.     The true names and capacities, whether individual, corporate, associate,

     2      governmental, or athezwise, of Defendants, U(}ES 1 through 10, are unknown. to Plaintiff at
                                                                                                        this time,
     3
            who therefore sues said Defendants by such fictitious names. When the true names and
                                                                                                 capacities of
     4
            said Defendants have been ascertained, Plaintiff will seek leave of the Court to amend
                                                                                                      this Complaint
     5
            accordingly. Plaintiff is informed and believes, and thereon alleges, that each Defendant
     6                                                                                                designated

     7      herein as a DOE is responsible, negligently or in some other actionable manner, for the
                                                                                                    events and
     8      happenings hereinafter referred to, and caused damages thereby to the Plaintiff, as hereinafter alleged.
     9
           Defendant, DOES 1-10, are, and each ofthem is, a "debt collector" as that term is defined by
                                                                                                          California
 la
           Civil Code § 1788.2(c} and 15 U.S.C. § 1692a(6), and a "person" as that term is defined by
                                                                                                      California
 11
           Business and Pzofession Code § 17201.
 12
 13                        18.    At all times herein mentioned, each of the Defendants was the agent, servant, ~

14 ~ employee and/or joint venturer of his/her/its Co-Defendants, and each of them,
                                                                                    and at all said times, ~
15 ~ each
           Defendant was acting in the fu11 course and scope of said agency, service, employment, andlor ~
16
   ~ joint venture. Any reference hereafter to "Defendants" without further qualification is meant
                                                                                                       by ~
17
   ~ Plaintiff to refer to each Defendant, and all ofthem, named above.
18
19                        19.     Plaintiff is informed and believes, and thereon alleges that at all times herein ~

20 ~ mentioned, Defendants, DOES 1-10, inclusive, were and are individuals, corporations, partnersh
                                                                                                    ips,
21        ~ unincorporated associations, sale proprietorships, and/or other business entities organized and
                                                                                                            existing
22
          under and by virtue of the laws of the State of California, or the laws of some other state or
                                                                                                         foreign ~
23
          jurisdiction, and that said Defendants, and each of them, have regularly conducted business
24                                                                                                    in the

25        County ofSanta Clara, State of California.

26                                              FACTUAL ALLEGATIONS
27                       24.     On a date or dates unknown to Plaintiff, Plaintiff is alleged to have incurred a
28

                                                 -7-
                            CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 20 of 43



     1     financial obligation in the form of a consumer credit account owed to PATELCO (hereinafter the

     2     "alleged debt"). Plaintiff denies that any debt is owed. The alleged debt to PATELCO was incurred
     3
           primarily for personal, family, or household purposes and is therefore a "consumer debt" as that term is
     4
           defined by California Civil Code § 1788.20 and a "debt" as that term is defined by 15 U.S.C. §
     5
           1692a(5).
     6

     7                    21.    Plaintiff is informed and believes, and thereon alleges that, on a date unknown to

     8    Plaintiff, PATELCO hired, contracted, or otherwise engaged TEHAlV1A, NARBUTAS, WILSON, and
  9
          WRIGHT to collect the alleged debt from Plaintiff and the Class on PATELCO's behalf.
 10
                          22.    Thereafter, TEHAMA, NARBIJTAS, WILSON, and WRIGHT, were, and acted
 11
          as, PATELCO's authorized agents with the actual or ostensible authority to act on PATELCO's behalf.
 12

 13                      23.    On or about November 7, 2019, Defendants sent a collection letter to Plaintiff in

14 ~ an attempt to collect the alleged debt.

15
                         24,    A true and accurate copy of Defendants' collection letter to Plaintiff is attached
16
         ~ hereto, marked E~ibit "1," and by this reference is incorporated herein.
17
                         25.    The collection letter (Exhibit "1") was the first written communication from ~
18

19       J Defendants to Plaintiff in connection with the collection ofthe alleged. debt.

20                       26.    Plaintiff is informed and believes, and thereon alleges that, the collection letter ~
21       ~ {E~iibit "1") was drafted by NARBUTAS, approved and ratified by PATELCO, and signed by ~
22
         WILSON.
23
                         27.    The collection letter(Exhibit "1"} states in relevant part:
24

25              You have a right to notify this office within. 30 days after receiving this notice that you
                dispute the validity of this debt or any portion thereof. If you fail to dispute this claim
26              with this office within this time period, our office will assume this debt is valid. If you
                notify this office within 30 days from receiving this notice that you dispute the validity
27              of this debt this office will obtain verification ofthe debt or obtain a copy of a judgment
                and mail you a copy of such judgment or verification. If you request of this office within
28

                                                 -8-
                            CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 21 of 43



      1            30 days after receiving this notice, this office will provide you with the name and
                   address of the original creditor, if different from the current creditor. This
     2             communication is from a debt collector. This is an attempt to collect a debt and any
                   information obtained will be used for that purpose.
     3

     4                     28.     The collection letter dated (Exhibit "1") represented ar implied that the

     5      communication was from an attorney.
     6
                          29.     Plaintiff is informed and believes, and thereon alleges that, WILSON is not a
     7
           licensed attorney in the state of California.
     8
                          30.     The collection letter dated (Exhibit "1") represented or implied that Plaintiffs
     9

 10        account had been professionally reviewed by an attorney.

 11                       31.     Plaintiff is informed and believes, and thereon alleges that no attorney conducted a
 12
          y professional review of Plaintiff's account before sending the collection letter(E~ibit "1")to
                                                                                                            Plaintiff.3
 13
                          32.     Plaintiff is informed and believes, and thereon alleges that the collection letter ~
 14 ~
          (Exhibit "1")misrepresented the role and involvement of legal counsel.
 15

 16                      33.     Plaintiff is informed and believes, and thereon alleges that the collection letter ~

 17 ~ {Exhibit "1") misrepresented the true source or nature of the communication thereby
                                                                                          making false ~
18 statements
                 in an attempt to collect a debt.
19
                     34. On or about February 4, 2020, at approximately 3:28 p.m., Defendants recorded f
20
     the following voicemail message on Plaintiff's cellular telephone.
21

22               Maria Griego. My name is Matthew Wright. I'm calling you from the Tehama Law
                 Group regarding what is now a pending civil complaint. I've also been asked to reach
23               out to the Santa. Clara District Attorney's Office concerning the circumstances,
                 concerning this particular issue in my office and before I do so I want to give you a
24               courtesy call. If you choose to, you can return my call before moving forward. My phone
25               number is 415-946-4126.

26                      35.      Defendants' voicemail message was a "communication" in an attempt to collect a ~

27
          3 See Clomon a Jackson, 988 F.2d 1314 (Znd Cir. 1993) and Avila a Rubin, 84 F.3d 222, 228-29
28                                                                                                     (7th
          Cir. 1996).

                                                 -9-
                            CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 22 of 43



      1     debt, as that term is defined. by 15 U.S.C. § 1692a(2).

     2                     36.    Defendants failed to provide the disclosure required by 15 U.S.C. § 1692e(11) in
     3
            their voicemail message to Plaintiff.
     4
                           37.    Upon hearing thzs voicemail message, Plaintiff was shocked, stunned, horrified,
     5
            and upset.
     6

     7                     38.    Plaintiff is informed and believes, and thereon alleges that no civil lawsuit has

     8 ~ been filed against her, as alleged in Defendants' voicemail message.

     9
                           39.    Plaintiff is informed and believes, and thereon alleges that TE~[AMA and
 10
           NARBUTAS created and implemented uniform telephone scripts for their debt collectors like
 11
          ~ WRIGHT to use when sending vaicemail messages to consumers, like the voicemail message
 12

 13        Defendants sent to Plaintiff.

 14                       40.    Plaintiff is infornned and believes, and thereon alleges that PATELCO approved
 IS        and/or ratified the use of voicemail messages which falsely represent or imply that a civil lawsuit had
16
          ~ been filed to collect a defaulted consumer debt, when no such civil lawsuit had in fact been filed.
17
                          41.    Plaintiff is informed and believes, and thereon alleges that PATELCO approved
18

19        and/or ratified the. use of voicemail messages which falsely represent or imply that the failure to pay

zo        will result in an accusation that the debtor has committed a crime.

21                       42.     PATELCO owed Plaintiff and the Class a nondelegable duty to ensure that,
22
          TE~-I~MA, NARBUTAS, WILSON, and WRIGHT, complied with the RF`DCPA in all respects4
23
          Therefore, PATELCO is vicariously liable to Plaintiff and the Class for TEHAMA, NARBUTAS,~
24

25

26
          4 SeaBright Ins. Co. a US Airways, Inc., 52 Cal. 4th 590, 600-601 (Cal. 2011)("The nondelegable
27        duties doctrine prevents a party that owes a duty to others from evading responsibility by claiming to
          have delegated that duty to an independent contractor hired to do the necessary work. The doctrine
28
          applies when the duty pree~sts and does not arise from the contract with the independent contractor.").

                                                -10-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 23 of 43



     1      WILSON,and WRIGHT's, violations of the RFDCPA.S

     2                                     DEFENDANTS'ROUTINE PRACTICES
     3
                            43.    It is the standard practice and policy of Defendants to send initial collection
     4
           communications in the form of Exhibit "1" which seek to collect defaulted consumer debts incurred for
     5
         (~ personal, family, or household purposes.
     6

     7                      44.    It is the standard practice and policy of Defendants to send initial collection

  8 ~ communications in the form of Exhibit "1" which falsely represented or implied that the

  9
          ~ communication was from au attorney.
 10
                           45.     It is the standard practice and policy of Defendants to send initial collection
 11
          communications in the form of Exhibit "1" which falsely represented or implied that the account being
 12

 13      ~ collected had been professionally reviewed by an attorney.

14                         46.    It is the standard practice and policy of Defendants to send initial collection
15 ~ communicatio
                  ns in the form of Exhibit "1" which misrepresent the role and involvement of legal
16
     counsel.
17
                  47. It is the standard practice and policy of Defendants to send initial collection ~
18

19 ~ communications in the form of Exhibit "1" which misrepresented the true source or nature of the ~

20        communication.

21                         48.    It is the standard practice and policy of Defendants to send initial collection ~
22
         communications in the forrr~ of E~chibit "1" which fail to contain the notice required by 15 U.S.C. § ~
23
         ~, 1692g(a)(4).
24

25                         49.    It is the standard practice and policy of Defendants to send initial collection ~

26
         5 Maloney a Rath, 69 Cal. 2d 442, 446 {Cal. 1968)("a nondelegable duty operates, ... to assure that
27       when a negligently caused harm occurs, the injured party will be compensated by the person whose
         activity caused the harm and who may therefore properly be held liable far the negligence of his agent,
28
         whether his agent was an employee or an independent contractor."}.

                                                 -ll-
                             CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 24 of 43



      1      communications in the form of Exhibit "1" which fail to contain the notice required by 15 U.S.C.
                                                                                                              1
     2       1692g(a)(5).
     3
                             50.     It is the standard practice and policy of Defendants to send voicemail messages
     4
            which falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer debt,
     5
            when no such civil lawsuit had in fact been filed.
     6

     7                       51.    It is the standard practice and policy of Defendants to send voicemail messages

     8      which falsely represent or imply that the failure to pay will result in an accusation that the debtoz
                                                                                                                  has
     9
          (committed a crime.
 10
                                                      CLASS ALLEGATIONS
 11
                            52.     Plaintiff brings this action on behalf of two classes ofpersons similarly situated.
 12

 13                         53.     Plaintiff tentatively defines the letter class as {i) all persons with. addresses in

 14        California (ii) to whom TE~[ANIA sent, or caused to be sent, an initial written communication in the
 15        form of Exhibit "1,"(iii) in an attempt to collect a consumer debt alleged to be owed to PATELCO,(iv)
16
           which were not returned as undeliverable by the U.S. Post Office (v)during the period one year prior
                                                                                                                       to
17
           the date offiling this action through the date of class certification.
18

19                          54.    Plaintiff tentatively defines the voicemail class as (i} all persons with addresses in ~

20         California (u} to whom TEHAMA sent, or caused to be sent, a voicemail substantially similar to the ~

21        ~ voicemail described in ¶ 34 above,(iii) in an attempt to collect a consumer debt alleged to be owed to ~
22
          f PATELCO,(iv) during the period ane year prior to the date of filing this action through the date of ~
23
          class certification.
24

25                        55.      Excluded from the class would be any officers, directors, or legal representatives

26        ' of Defendants, and any judge,justice, or judicial officer presiding over this matter and the members of

27        their immediate families and judicial staff. Plaintiff reserves the right to modify the Class definition
28

                                                   -12-
                              CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
              Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 25 of 43



      1   and Class period based on the results of discovery.

      2                   56.        The class is so numerous that joinder of all members is impractical.
                                                                                                                  On
      3
          information and belief, collection notices in the form ofE~ibit"1"and
                                                                                   voicemails substantially similar
     4
          to the voicemail described in ¶ 34 above have been sent to hundreds ofCalifoznia
     5                                                                                       class members.

     6                    57.    Defendants have acted with respect to.the Class, in a manner generally applica
                                                                                                               ble
     7    to Plaintiff and each Class member. There is awell-defined community of interest
                                                                                           in the questions of
  8 ~ ~ law and fact involved in this action, which affects all
                                                                class members. Questions of law and fact
  9
      ~ common to the class predominate over any questions peculiar to individual
                                                                                    class members. The
 10
     ~ common questions include:
 11
 12                         a. Whether Defendants are debt collectors;

 13                              b.      Whether Defendants sent Plaintiff and the Class initial written

 14             communication in the form of E~chibit "1" which falsely represented or
                                                                                       implied that the
 15
                communication was from an attorney;
 16
                                 c.     Whether Defendants sent Plaintiff and the Class initial written
 17                                                                                                     ~
                communication in the form of Exhibit "1" which falsely represented or implied
18                                                                                              that the account ~

19             being collected had been professionally reviewed by an attorney;

2Q                              d.      Whether Defendants sent Plaintiff and the Class initial written
21             communication in the farm of Exhibit "1" which misrepresent the role and involvement
                                                                                                        of legal ~
22
               counsel;
23
                                e.      Whether Defendants sent Plaintiff and the Class initial written 1
24
25             communication in the form of E~ibit"1" which misrepresented the true source or nature
                                                                                                          ofthe ~
26             communication;
27                              f.     Whether Defendants sent Plaintiff and the Class initial written
28

                                               -13-
                          CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 26 of 43



      1             communication in the form of Exhibit "1" which fail to contain the disclosures required by

     2             California Civil Code § 1788.17 and 15 U.S.C. §§ 1692g(a)(4) and 1692g(a){5};
     3
                                   g.   Whether Defendants sent Plaintiff and the Class voicemail messages which
     4
                   falsely represent or imply that a civil lawsuit had been filed to collect a defaulted consumer
     5
                   debt, when no such civil lawsuit had in fact been filed; and
     6

     7                            h.    Whether Defendants sent Plaintiff and the Class voicemail messages which

     8             falsely represent or imply that the failure to pay will result in an accusation that the debtor has
  9
                   committed a crime.
 1Q
                          58.    There are no individual questions of law or fact, other than whether a Class
 11
          ~ member was sent the offending collection communication, which can be determined by ministerial
 12

 13       ~ inspection ofDefendants' records.

14                        59.   Plaintiff will fairly and adequately represent and protect the interest of the Class
15 ~ members.
                  Plaintiff is committed to vigorously litigating this matter. Plaintiff has retained counsel
16
     experienced in handling class claims and litigation brought pursuant to various consumer protection j
17
   ~ statutes, including the California Fair Debt Buying Practices Act, California Civil Code §§ 17$8.50- ~
18

19        ~ 1788.64 ("CFDBPA"), the federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p ~

20 ~ {"FDCPA") and the California Rosenthal Fair Debt Collection Practices Act, California Civil Code §§ ~

21        ~ 1788-1788.33 ("RFDCPA"). Neither Plaintiff nor her counsel have any interests which might cause
22
          them not to vigorously pursue this claim. Plaintiff and her counsel will vigorously pursue this matter.
23
                         60.    Plaintiff's claims are typical of the claims of the other members of the Class in ~
24

25        that Plaintiff and other Class members were sunilarly haxmed by the actions of Defendants and the ~

26        claims alleged herein all arise from the same operative facts and are based on the same legal theories.

27        Plaintiff is a member of the Class she seeks to represent and she has suffered harm due to the unfair, ~
28

                                                -14-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 27 of 43



      1      deceptive, and unlawful practices of Defendants.

     2                      61.    Defendants have acted or refused to act, with respect to some or all issues
     3
            presented in this Complaint, on grounds generally appIicable to the Class, thereby making
                                                                                                           it appropriate
     4
            to provide relief urith respect to the Class as a whole.
     5
                           62.     A class action is a superior method for the fair and efficient adjudication of this
     6
     7      controversy. Most of the class members who received voicemails and written communic
                                                                                                ations in. the
     8      form of Exhibit "1" have no knowledge that their rights are being violated by illegal
                                                                                                  collection
     9
           ~ practices. The interest of the class members in individually controlling the prosecution
                                                                                                      of separate
 10
           claims against Defendants is small because the maximum damages in an individual action ase
                                                                                                                $1,000,
 11
           pursuant to the RFDCPA, California Civil Code § 1788.17,6 and $1,000, pursuant to the FDCPA,
 12                                                                                                     15

 13        U.S.C. § 1692k(a}(2)(A). Management of this class action is likely to present significa
                                                                                                   ntly fewer
 14        difficulties than those presented in many other class actions.
 15
                          63.     A class action is the best available method of the efficient adjudication of this
 16
          ~ litigation because individual litigation of Class members' claims would be impracticable and
                                                                                                         unduly ~
17
          `burdensome to the courts, and have the potential to result in inconsistent or contradictory judgment
18                                                                                                              s. ~

19 ~ There are no unusual difficulties likely to be encountered in the management of this litigation as a class ~
20         action. A class action presents fewer management problems and provides the benefits of single
21        ~ adjudication, economies ofscale, and comprehensive supervision by a single court.
22
                         64.      Certification of the Class under California Code of Civil Procedure § 3$2 is ~
23
          appropriate in that:
24
25                                a.   The questions of law or fact common to the members of the Class ~

26               predominate over any questions affecting only individual members; and

27                                b.   A class action is superior to other available methods for the fair and efficient
28
          6 Incorporating by reference 15 U.S.C. § 1692k(a)(2)(A).

                                                 -15-
                            CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 28 of 43



      1             adjudication ofthe controversy.

     2                      65.     Certification of a class under California Code of Civil Procedure § 382 is also
     3
            appropriate in that Defendants acted on grounds generally applicable to the Class, thereby
                                                                                                       making
     4
            appropriate declaratory relief with respect to the Class as a whole.
     S
                           66.      Plaintiff and the Class are entitled to an award of attorney fees and costs against
     6

     7      Defendants, pursuant to the RFDCPA,California Civil Code § 1788.17.'

     8                                             FIRST CAUSE OF ACTION
     9
                                ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 10                                          (Against All Defendants)

 11                        67.     Plaintiff and the Class bring the first cause of action against all Defendants for
 12
           violations ofthe California Rosenthal Fair Debt Collection Practices Act("RFDCPA"}, Californi
                                                                                                                 a Civil
 13
          ~ Code §§ 1788-1788.33.
 14
                          68.      Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
 15

16         as though fully set forth herein.

17                        69.     Plaintiff is a "debtor" as that term is defined by California Civil Code § 178$.2(h). J
18
                          70.     Defendant, TE~fAMA, is a "debt collector" as that term is defined by California ~
19
          ~ Civil Code § 17882(c).
20
                          71.     Defendant, WILSON, is a "debt collector" as that term is defined by California,
21

22 'Civil Code § 1788.2(c).

23                       72.      Defendant, WRIGHT, is a "debt collector" as that term is defined by California ~
24        Civil Code § 1788.2(c).
25
                         73.      Defendant, PATELCO,is a "debt collector" as that term is defined by California ~
26
          Civil Code § 1788.2(c).
27

28
           Incorporating by reference 15 U.S.C. § 1692k(a)(3).

                                                 -16-
                             CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
              Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 29 of 43



      1                  74.    On and after January 1, 2020, Defendant, NAR.BUTAS, is a "debt collector" as

     ~~ that term is defined by California Civil Code § 17882(c}.

     3
                         75.    Defendants have violated the RFDCPA. T'he violations include, but are not
     4
          limited to, the following:
     5
                                 a.     Defendants, T'EF[AMA, WRIGHT, NARBUTAS, and PATELCO, sent
     6

     7           Plaintiff and the Class voicemail messages which falsely represented or implied that a civil

     8           lawsuit had been filed to collect a defaulted consumer debt, when no such civil lawsuit had in
  9
                 fact been filed, in violation of California Civil Code §§ 1788.13(j) and 178$.17;8
 10
                                b.      Defendants, TEF[AMA, WRIGHT, NAR.BUTAS, and PATELCO, sent
 11
                 Plaintiff and the Class voicemail messages which falsely represented or implied that the failure
 12

 13             to pay will result in an accusation that the debtor has committed a crime, in violation of

 14             California Civil Code §§ 1788.10(a), 17$8.10(b), 1788.10(c), 1788.10(fl, and 1788.17;9
 15
                                c.     Defendants, T'E~CAMA and WILSON, misrepresented the right to obtain
 16
                verification ofthe debt, in violation of California Civil Code § 1788.17;~0
 17
                               d.      Defendants, TE~[ANLA and WILSQN, failed to send Plaintiff and the Class ~
18

19              a written notice containing a statement that if Plaintiff/Class notifies the Defendants in writing ~

20              within the thirty-day period that the debt, or any portion thereof, is disputed, the Defendants

21              would obtain verification of the debt and that a copy of the verification would be mailed to the ~
22
                Plaintiff/Class, in violation of California Civil Code § 178817;11
23
                               e.      Defendants, TE~[AMA and WILSON, misrepresented the right to obtain the ~
24

25             name and address of the original creditor, if different from the current creditor, in violation of

26  8 15 U_ S.C. §§ 1692e(5), 1692e(10), and 1692e(11) (no § 1692e(11) violation is alleged against
    PATELCO).
27 9 15 U.S.C. §§ 1692d(1), 1692d(2), 1692e(4), 1692e(5), 1692e(7),
                                                                    1692e(8), and 1692e(10).
   '0 15 U.S.C. §§ 1692e and 1692e(10).
28
    `I 15 U.S.C. § 1692g(a)(4).

                                               -17-
                          CLASS ACTION COMPLAINT FOR STATUTQRY DAMAGES
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 30 of 43



      1               California Civil Code § 1788.17;12 and

     2                              f.   Defendants, TE~[AMA and WII.,SON, failed to send the Plaintiff/class a
     3
                     written notice containing a statement that upon written request within the thinly-day period, the
     4
                     Defendants would provide the Plaintiff/Class with the name and address ofthe original creditor,
     5
                     if different from the current creditor, in violation ofCalifornia Civil Code § 1788.17.i3
     6

     7                      76.    Defendants' acts as described above were done willfully and knowingly with the

     8      purpose of coercing Plaintiff and the Class to pay alleged debts, within the meaning of California Civil
     9
            Code § 178$30(6).
 10
                            77.    As a result of Defendants' willful and knowing violations of the RFDCPA,
 11
          i y Plaintiff is entitled to an award of a statutory penalty
 12                                                                    in an amount not less than one hundred dollars

 13 ~ ($100)nor greater than one thousand dollars ($1,000), pursuant to California Civil Code § 1788.34(6).

 14                         78.   As a result of Defendant's violations of the RFDCPA, Plaintiff is entitled to an
 15        award of statutory damages in an amount not exceeding $1,000; pursuant to California Civil Code
                                                                                                           §
16
           1788.17.14
17
                           79.    As a result of Defendants'. violations of the RFDCPA, the Class is entitled to an
18

19        ~ award of statutory damages in an amount not to exceed the lesser of five hundred thousand dollars ~

20        ~ ($SOO,OOQ) or 1 percent of the net worth of each Defendant, pursuant to California Civil Code § ~

21        ', 1788.17.1s
22
                           80.    As a result of Defendants' violations of the RFDCPA, Plaintiff and the Class are ~
23
          entitled to an award of reasonable attorney's fees and costs, pursuant to California Civil Code § ~
24
          1788.17.16
25

26        `~ 1S U.S.C. §§ 1692e and 1692e(10).
          i3 15 U.S.C. § 1692g(a)(5
                                    ).
27        14 15 U.S.C.§ 1692k(a)(2}(A}.
          Is Incorporating by
2&                            reference 15 U.S.C. §§ 1692k(a)(2)(B}(ii).
          16 Incorporating by reference 15 U.S.C. § 1692k(a)(3).

                                                   -18-
                              CLASS ACTION COMPLAINT FOR STATUTORY DA.NIAGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 31 of 43



      1                     81.     Pursuant to California Civil Code § 1788.32, the remedies provided under

     2      California Civil Code § 1788.17 are intended to be cumulative and in addition to any other procedures,
     3
            rights, or remedies that Plainriff and the Class may have under any other provision oflaw.
     4
                                                 SECOND CAUSE OF ACTION
     5
     6                                  FAI~t DEBT COLLECTION PRACTICES ACT
                                         (Against All Defendants,Except PATELCO)
     7
                           82.     Plaintiff and the Class bring the second cause of action against all Defendants
     8
          ~ except PATELCO for violation ofthe federal Fair Debt Collection .Practices Act("FDCPA"), 15 U.S.C.
     9
 10        §§ 1692-1692p.

 11                       83.      Plaintiff repeats, realleges, and incorporates by reference all preceding paragraphs
 12
           as though fully set forth herein.
 13
                          84.      Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §
 14
          ~ 1692a(3).
 15
16                        85.      Defendant, TEHAMA,is a "debt collector" as that term is defined by the FDCPA, ~

17 ~ 15 U.S.C. § 1692a(6).
18                        86.     Defendant, NA.RBVTAS, is a "debt collector" as that term is defined by the ~
19
          ~ FDCPA, 15 U.S.C. § 1692a(6).
20
                         $7.      Defendant, WILSON, is a "debt collector" as that term is defined by the FDCPA,~
~1
22 ~ 15 U.S.C. § 1692a(6}.
23                       88.      Defendant, WRIGHT,is a "debt collector" as that term is defined by the FDCPA, ~
24        15 U.S.C. § 1692a(6).
25
                         89.      The financial obligation alleged to be owed by Plaintiff is a "debt" as that term is 4
26
          defined by the FDCPA, 15 U.S.C. § 1692a(5).
27
28                       90.      Defendants have violated the FDCPA. The violations include, but are not limited ~


                                                -19-
                            CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 32 of 43



      1       to, the following:

     2                                  a.     Defendants sent Plaintiff and the Class voicemail messages which falsely
     3
                     represented or implied that a civil lawsuit had been filed to collect a defaulted consume
                                                                                                               r debt,
     4
                     when no such civil lawsuit had in fact been filed, in violation of 15 U.S.C. §§ 1692e(5}
     5                                                                                                        and
                     1692e(10);
     6
     7                               b.       Defendants sent Plaintiff and the Class voicemail messages which falsely

                    represented or implied that the failure to pay will result in an accusation that the debtor
                                                                                                                has
     9
                    committed a crime, in violation of 15 U.S.C. §§ 1692d(1}, 1692d(2), 1692e(4), 1692e(5)
                                                                                                           ,
 10
                    1692e(7), 1692e(8), and 1692e(10);
 11
          I                         c.        Defendants sent Plaintiff aand the Class voicemail messages which fail to
 12

 13                 contain the disclosure required by 15 U.S.C. § 1692e(11};

 14                                 d.        Defendants misrepresented the right to obtain verification of the debt, in ~
 15                 violation of IS U.S.C. §§ 1692e and 1692e{10);
 16
                                    e.       Defendants failed to send the Plaintiff/Class a written notice containing a ~
17
                   statement that if Plaintiff/Class notifies Defendants in writing within the thirty-day period that
18                                                                                                                    ~

19                 the debt, or any.portion thereo.f; is disputed, Defendants would obtain verification of the debt
                                                                                                                    ~
2d                 and that a copy ofthe verification would be mailed to PlaintiffJClass, in violation of 15 U.S.C. §'
21                 1692g(a)(4);
22
                                   f.        Defendants misrepresented the right to obtain the name and address of the
23
                   original creditor, if different from the current creditor, in violation of 15 U.S.C. §§ 1692e and
24

25                 1692e(10); and

26                                 g.        Defendants failed to send Plaintiff/Class awritten notice containing a f
27                statement that upon wYitten request, Defendants would provide PlaintifflClass with the name
2$

                                                  -20-
                             CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
                    Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 33 of 43



      1               and address of the original creditor, if different from the curren
                                                                                         t creditor, in violation of 15
      2               U.S.C. § 1692g(a)(5).
      3
                             91.        Defendants' acts as described above were done intentionally with
                                                                                                         the purpose of
      4
             coercing the Plaintiff/Class to pay the alleged debt.
      5

      6                      92.     As a result of Defendants' violations of the FDCPA, Plainti
                                                                                                 ff is entitled to an
     7      award of statutory damages in an amount not to exceed $1,000
                                                                                , pursuant to 15 U.S.C. §§ 1692k(a)(2)
     8      {A)and (B)(i).
     9
                            93.     As a result of Defendants' violations of the FDCPA, the Class
                                                                                                  is entitled to an
 10
            award of statutory damages in an amount not to exceed the lesser
 11                                                                          of five hundred thousand dollars
           ($500,000) or 1 percent of the net worth of each Defendant, pursua
 12                                                                           nt to 15 U.S.C. §§ 1692k(a){2)(B)

 13       1 tll).
 14                        94.      As a result of Defendants' violations of the FDCPA, Plaintiff and
                                                                                                      the Class are ~
 15 J entitle
              d to an award of reasonable attorney's fees and costs, pursua      nt to 15 U.S.C. §§ 1692k(a)(3).
 16
                                                    THIRD CAUSE OF ACTION
 17
                             VIOLATION OF CALIFORNIA UNFAIR COMPETITION LAW
 18
                                            (Against All Defendants)
19
                          95.      Plaintiff and the Class bring the third cause of action against
                                                                                                   all Defendants for
20
          violations of California's Unfair Competition Law, Business and
21                                                                        Professions Code § 17200, et seq. ~

z2        (hereinafter "the UCL").

23                        96.      Plaintiff repeats, realleges, and incorporates by reference all
                                                                                                   previous paragraphs
24        as though fully set forth herein.
25
                          97.      Defendants violated the UCL's prohibition against "any unlawful,
                                                                                                    unfair or ~
26
          fraudulent business act or practice" by;
27

28                                 a.     sending vaicemail messages which falsely represent or imply that
                                                                                                           a civil ~

                                                  -21-
                             CLASS ACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 34 of 43



     1              lawsuit had been filed to collect a defaulted consumer debt, when no such civil lawsuit had in

     2              fact been filed;
     3
                                    b.    sending voicemail messages which falsely represent or imply that the failure
     4
                    to pay will result in an accusation that the debtor has committed a crime;
     5
                                   c.    sending voicemail messages which fail to contain the disclosure required by
     6

     7              15 U.S.C. § 1692e(11);

     8                             d.    misrepresenting the right to obtain verification ofthe debt being collected;
 9
                                   e.    failing to send a written notice containing a statement that if the debtor
 10
                   notifies Defendants in waiting within. the thirty-day period that the debt, oY any portion thereof,
 11
                   is disputed, Defendants would obtain verification of the debt and that a copy ofthe verification
 12

13                 would be mailed to the debtor;

14                                f.     misrepresenting the right to obtain the name and address of the original
15
                   creditor, if different from the current creditor; and
16
                                  g.     failing to send a written notice containing a statement that upon written ~
17
                   request, Defendants would provide the debtor with the name and address of the original ~
18

19                 creditor.

20                        98.    Defendants' business practices and actions as set forth above are unlawful, unfair,
21       ~ and fraudulent, and provide Defendants an unfair advantage in the marketplace.
22
                          99.    Plaintiff and the Class seek an order declaring such business practices to be
23
         unlawful, unfair, and fraudulent, and enjoining these business methods, acts, and practices set forth ~
24

25       herein.

26                        100.    Plaintiff and the Class also request an order for reasonable attorneys' fees and ~

27       costs incurred, pursuant to Code of Civil Procedure § 1021.5.
2$

                                                  -22-
                               CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
          Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 35 of 43



      1                                       QUEST FOR RELIEF
     2      Plaintiff requests that this Court:
     3
                       a} Assume jurisdiction in this proceeding;
     4
                       b} Certify this case as a class action and appoint Plaintiff and Plaintiff's counsel to
     5
                           represent the Class;
     6
     7                 c} Declare that Defendants violated the Rosenthal Fair Debt Collection Practices

     8                     Act, Cal. Civil Code § 1788.17;
     9
                       d) Declare that Defendants violated the Fair Debt Collection Practices Act, 15
 10
                           U.S.C. §§ 1692e, 1692e(10), 1692g(a}(3), 1692g(a)(4) and 1692g(a)(5);
 11
                      e) Declare that each of the following actions violates California Business and
 12
 13                       Professions Code §§ 17200, et seq.:

 14                           i} sending voicemail messages which falsely represent or imply that a civil
 15
                                  lawsuit had been filed to collect a defaulted consumer debt, when na such
16
                                  civil lawsuit had in fact been filed;
17
                              ii} sending voicemail messages which falsely represent or imply that the
18
19                                failure to pay a debt will result in an accusation that the debtor has ~

20                                committed a crime;
21                           iii) sending voicemail messages which fail to contain the disclosure required ~
za
                                 by 15 U.S.C. § 1692e(11);
23
                             iv} misrepresenting the right to obtain. verification of the debt being 4
24
25                               collected;

26                           v) failing to send a written notice containing a statement that if the debtor ~
27                               notifies Defendants in wrz~ting within the thirty-day period that the debt,
28

                                         -23-
                     CLASSACTION COMPLAINT FOR STATUTORY DAMAGES
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 36 of 43



     1                                   or any portion thereof, is disputed, Defendants would obtain verification

     2                                  of the debt and that a copy of the verification would be mailed to the
     3
                                        debtor;
     4
                                     vi) misrepresenting the right to obtain the name and address of the original
     5
                                        creditor, if different from the current creditor; and
     6

     7                              vii)failing to send a written notice containing a statement that upon wrztten

     8                                  request, Defendants would provide the debtor with the name and address
  9
                                        ofthe original creditor.
 10
                            ~ Enter an order enjoining Defendants from continuing each of the pracrices set
 11
                                forth in subsection (e) above;
 12

 13                         g) Award Plaintiff statutory damages in an amount not to exceed $1,000, pursuant ~

14                              to 15 U.S.C. §§ 1692k(a)(Z)(A} and (B}(i);
15
                            h) Award Plaintiff a statutory penalty in an amount not less than $1.00 nor greater
16
                                than $1,000 against each Defendant, pursuant to California Civil Code § ~
17
                                178830(b);
18

19                          i} Award Plaintiff statutory damages in an amount not to exceed $1,000 against ~

20                             each Defendant, pursuant to California Civil Code § 1788.17;
21                         j) Award the Class statutory damages in an amount not to exceed the lesser of five
22
                               hundred thousand dollars ($500,000) or 1 percent of the net worth of each
23
                               Defendant, pursuant to California Civil Code § 1788.17;17
24

25                         k) Award the Class statutory damages in an amount not to exceed the lesser of five

26                             hundred thousand dollars ($SQ0,000) or 1 percent of the net worth of each ~

27                             Defendant except PATELCO,pursuant to 15 U.S.C. § 1692k(a)(Z)(B}(ii);
28
         17 Incorporating by reference 15 U.S.C. §§ 1692k(a)(2)(B}(ii).

                                                -24-
                           CLASS ACTION COMPLAINT FOR STATUTORY DAM~IGES
                Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 37 of 43



      1                       1} sward Plaintiff and the Glass the cc~s of this action and reasonat~le attorney's

     z                            fees, pursuant to California Civil Code § 1~88.17,r& ~S U.S.G. § 1692kEa}(3}, and
     3
                                  California Code ofCivil Fracedure § 1021.5.
     4
                              m} Atuard Plaintiff and tote Class such other and further relief as may be just and
     5
                                 prap~r.
     6
     7                                                         CONSLtMEH LAt~ CENTER,INC.
     8
           Bated: February 11.2024                            ~~
     9
                                                              Q Fred V~. Se~winn(SBN 2~5575~
 10                                                           I~ R~eean R.~ouL~t~n(~B1~T 2:~Sfi~}
                                                              ❑ 1~attE~~w C. Salnaans~.(SBI'~I 302854)
 11                                                           C4~I'~I'~I:~IF~.2.L~.~ ~EN'I'E~, IIV~.
 12                                                           143 Koll C~tcle, Suite 104
                                                              San Jose, ~aliforr~ a 95112-4614
 13                                                           T~leg~c~e l~Tanth~r:(408} X44-61 0
                                                              Faesiinil~ N~nber:(408} 294-194
 14                                                           Email Address: fi~d.schwinn@~jconsuruerlaw.com
15
                                                              ~.tto~ve~s for Plairtti~f
 1~                                                           N~ARit~. CCINStIELQ ~RLE~O

~~
18

19
2d
21
22
23
24
ZS

26
27

zs        `g Incorporating by reference 15 U.S.C. § 1642k{a)E3~.

                                                 - 25
                            CLASS ACTION COM~'L~INT FC?R STATUTORY I?AMt~GES
Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 38 of 43



    1~4 ~a~t E~E~. ~~r3~


     ~_         _ ~         .- o_


     :~ - a_           },

                       .~
    mss   s    w~~~,

                                                            •..«. ~        ,o .,~.~~    ~
                                                                      •   ~'4

                                                                                ~'     ~`!




        fett+e~ ~ t~ ifSr ~u ~~at u~ frfe regare~~ tt~ barta      owe# ~o Pafelc~ Er~.dit E~rtian
  St~ar~es has         fca+~a~fed ( T~ftaa~~ Lam C €pup, P.~t fi~rc~il ions `Y~ur ffe ~~itl be
  e~vie~ed to cteie ire t aq~p~-€~pciate action t~ f~k~ ~t af€f~~ to sire the b~la~~e-due and
  o~ir~_ Pfd Bice nc~~e tat a~iar~ ~a~ be then age y~€~ vat €~~f ttrthe~ rmtiee.'fo a~
  a~}~ ad~recse ef~er~ ibis ma r have, arr~tact our'~~nees at41~-9~~-41 and ti ~tI ~sist}rou
  ~r      ~~i~g phis matter.
   1!a~u have ~ rigs notify ~h~ a# wttt~~ 3€} ~~€s a#ter r~ei~ring f~iis naf e that yuu € Rut
   ih~ ~al~dit~ o~ti~s t     or any ~n ther~f.. ~f~ru tai!to d s ~ #hip damn ~tF~ i~tis ofFt~e
   wr~lun tF~is ate peric~f, ter r~fice will assesthis cl~trt is ~ralid. ~ yew nc~fj~ this office wvithi~ 30
   days from ce~~~ ng i`~i~ mice that Xau d~spu~~#~ vac of                        t this a~c~e uvil~ ot~rin
  verifieatit~ ~f t d Qr ob~ai~ a copy of a judgment ~ rr~ait yon ~ copy of such judgmer~# €~
  ~erifr~a ,~ you                ~tt~s ~f€rce ~vtt~rin 3~ days after` re~eiv~~g this n~~c~,ihi~ € ~e rn~(t'
  p~bv~                e etatne 2~d ad~r       ~f the cxiginaf crec~t~or's ~~tffere~tt fram t~r~ et~rt~rtt
        if~r: T~ ~ ~ommur~~atio~ ~~r~ a ~f~trt co~t~eto~. This:.~ ~~ a crept fi~ cr~I t a tie #aid
 ~~~~rta#~€~t nb~ai            rntil[ b~ rid for that ~z~r e
      es       R+~sser l Fay l~tzt:Ca1l~cticYn Pr~~              ~r~d the f~tte~af ~~ir= tab# Cc~ltec6i
  Prar~~ces f requr'i~e f ,except u~cfer ~~rxs~ai circ~mstarrees, eQt                rs rr~a~ nab eorrtacf
       ~for~S a.t~t, or a ~ ~.~,Thar rr~a~r not Eiarass ~o~t E~ use ~r                   Q~ Brio ce or-
 ~r~t o€ 6y ~si~g oE~ecte ~rige.~alle~tors r                 n~ use-false €u rr~i~t~adtng s~tec~enfs
 c~       ~~ of vvaElc ~tyre I~ncn~r~ tyre scan tc~- E~nav~r~              rr~r tat recei~re ~~1c:~tt~
 at ~var~ ~o~~e r~;c~st. poet, e e ~s may r t~l1 am ~~rsc~rl, €fir man ~a~ur atto~rrey ~r
 sp~au~; about your debt ~c~ toys rr~ay ~c~ttac~ a~~t~ter pe~s~ to c:on~i~m ~ocir l~a~i~~r ~r
 enf~c~ce ajtufgment. Fay rn~ce orrn~t art atr~aut c~~bt ~olfedao~ ac uses, ~rau rrtay ~ a~ the
 F      rat Trade C~rrtrni~sirrm at 1-~f7-~T~-H~~ P ~rr►rtr~u~f :gay.
         rely,


 Eric t#Itilso~t
~'i~ ~eham~ ~a~ar group,.P.C.
(4~5~ 946-4126
Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 39 of 43




                                                                                                             ~►                         ,•~
                                                                                                        ~~                                                                  rt~ra~'v ~owe~a
                                                                                                                                                       nz ~~
                                                                                                                                                       0000~Td8~9 x+1:04' 07 201
                                                                                                                                                       ~tAll.~Q~ ~f2G1M Z[F~GOD~Sd$57
                                                                  M~1~f/"t
                                                                         y k~Ri~~~~
                                                                  i"W ~C~i
                                                                        +y~i/1 ~
                                                                               .}.V
                                                                                  yr~O~~
                                                                  P~1~..V IQ~..1 V r ~iri 3~4t70~~~~~
                                                                                                             ~.~1~~rl~i~►~~~~i~~t~ai~~.,~~t~, ,t~~~~,
                                                                                                                                            ~~~~~tr  ~~~l6rh rl~~ ~~ ~,a~.~s~~
                 Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 40 of 43
      1                                            CERTIFICATE OF SERVICE
      2               I, Jan Hyde,declare:

      3                I am a citizen of the United States, am over the age of
                                                                              .eighteen years, and am not a party to or
      4        interested in the within entitled cause. My business
                                                                        address is 1425 River Park Drive, Suite 400,
      S        Sacramento, CA 95815.

                      On Apri19,242Q,I served the following docurnent(s)
           i                                                                 on the parties in the within action:
                                                                                                                         i
      7                DEFENDANT THE TEHAMA LAW GROUP,P.C.'
                                                            S NOTICE OF REMOVAL OF
                              ACTION TO FEDERAL COURT UNDER 28 U.S.C.§
      8                                                                1441(c)

     9                   VIA ELECTRONIC SERVICE: T'he above-described docu
                  X                                                                         ments} will be delivered
                         electronically through the Court's ECF/PACER electr
                                                                                   onic filing system,as stipulated by
 10                      all parties to constitute personal service, to the following:

 11                      BY MAIL:I am familiar with the business practice for
                                                                                   collec
                         The above-described documents) will be enclosed in a seale tion and processing of mail.
                                                                                         d
 12               X      postage thereon fully prepaid, and deposited with the Unite envelope, with first class
                                                                                       d States Postal Service at
                         Sacramento, CA on this date, addressed as follows:
 13                      BY F[AlYJD: The above-described documents)will be place
                                                                                         d in a sealed envelope which
                         will be hand-delivered on this same date by
 14                     follows:                                                                        ,addressed as
                        VIA FACSIMILE: The above-described documents)
                                                                                   was transmitted via facsimile from
 IS                     the fax number shown on the attached facsimile report, at
                                                                                     the time shown on the attached
                        facsimile report, and the attached facsimile report repor
                                                                                  ted no error in transmission and
 16'                    was properly issued from the transmitting facsimile machi
                                                                                     ne, and a copy ofsame was
                        mailed, on this same date to the followin
 17                     VIA OVERNIGI3T SERVICE: The above-described docu
                                                                                        ments)will be delivered by
                        overni t service, to the foilowin
 18

 19        Fred W.Schwirm                                           Attorneys for Plaintiff
           Raeon R. Roulstan                                        I~~r~KIA CONSUELO GRIEGO
20         Matthew c. Salrnonsen
21         Consumer Law Center, Inc.
           1435 Ko11 Circle
22         Suite 104
           San Jose, CA 95112-4610
23

24
                   I declare under penalty of perjury under the laws of the
                                                                            United S#ates of America that the
25
          foregoing is a true and correct statement and that this Certif
                                                                         icate was executed on Apri19,2020,
26

27
                                                             Jan     e          ~`'
28


                                                             -3-
                 DEFENDANT THE TEI-IAMA LAW GROUP,P.C.'S NOTIC
                                                                   E OF REMOVAL OF ACTION TO FEDERAL COURT
Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 41 of 43




                r
                ~              ~          ~
             Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 42 of 43

      1                                        CERTIFICATE OF SERVICE
                  I, Jan Hyde,declare:
      2
                 I am a citizen of the United States, am
     3                                                   over the age of eighteen       years, and am not a party to or
          interested in the within entitled cau
      4                                           se. My business address is 1425 Riv
                                                                                            er Park Drive, Suite 400,
          Sacramento, CA 95815.
      5                                                                                                                 i
                 On Apri19,2020,I served the follow
      6                                                   ing documents)on the parties in the wit
        i                                                                                            hin action:
        i     DEFENDANT THE TEHAMA LA
     7                                                 W GROUP,P.C.'S NOTICE TO AD
                                              REMOVAL TO FEDERAL COUR                           VERSE PARTY OF
                                                                                      T
    8
                      VIA ELECTRONIC SERVICE: The
    9         X       electronically through the Court's ECF above-described documents} will be delivered
                     all parties to constitute personal serv IPACER electronic filing system, as stipulated by
   10                                                        ice, to the following:
                     BY MAIL:I am familiar with the bus
                                                              ine
   11                The above-described documents} will ss practice for collection and processing of mail.
             X                                                 be enclosed in a sealed envelope, wit
                     postage thereon fully prepaid, and dep                                           h first class
  12                                                          osi ted with the United States Postal Ser
                    Sacramento, CA an this date, addres                                                 vice at
                                                            sed as follows:
                    BY HAND: The above-described doc
  13                will be hand-delivered on this same datuments)will be placed in a sealed envelope which
                    follows:                                   e by                                  ,addressed as
  14                VIA FACSIMILE: The above-descri
                   the fax number shown on the attach bed documents)was transmitted via facsimile from
                                                           ed
  15               facsimile report, and the attached fac facsimile report, at the time shown on the attached
                                                            simile report reported no error in tra
                   was properly issued from the transmitting                                       nsmission and
 16                mailed, on this same date to the follow facsimile machine, and a copy of same was
                                                              in
                   VIA OVERNIGHT SERVICE: The abo
 17                overni ht service, to the followin             ve-described documents} will be del
                                                                                                         ivered by
 18
        Fred W.Schwinn
 19                                                               Attorneys for Plaintiff
        Raeon R. Roulston                                         MARIA CONSUELO GRIEGO
20 Matthew c. Salmonsen
        Consumer Law Center, Inc.
21      1435 Koll Circle
        Suite 104
22 San Jose, CA
                       95112-461Q
    i
23

24           I declare under penalty of perjury und
                                                     er the laws of the State of California
                                                                                              that the foregoing is
25 a true and correct statement
                                and that this   Certificate was executed on Apri19,202
                                                                                           0.
26

27
                                                        Jan Hy~~e
28
                                                        -3-
          DEFENDANT THE TEHAMA LA
                                         W GROUP,P.C.'S NOTICE TO ADV
                                                                      ERSE PARTY OF REMOVAL TO
                                               FEDERAL COURT
               Case 5:20-cv-02441-NC Document 1-3 Filed 04/09/20 Page 43 of 43

     1                                        CERTIFICATE OF SERVICE
     2            I, Jan Hyde, declare:

     3            I am a citizen of the United States, am over the age of eighteen years, and am not
                                                                                                       a party to or
     4~ interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

     5 Sacramento, CA 95815.

     6            On Apri19,2020,I served the following documents)on the parties in the within
                                                                                                     action:
     7            CERTIFICATE OF SERVICE OF NOTICE TO ADVERSE PARTY OF REMO
                                                                                                          VAL
     8
                      VIA ELECTRONIC SERVICE: The above-described documents) will be delivere
                                                                                                            d
     9                electronically through the Court's ECF/PACER electronic filing system, as stipulat
                                                                                                         ed by
                      all parties to constitute personal service, to the following:
 10
                     BY MAIL:I am familiar with the business practice for collection and processing of mail.
 11                   The above-described documents) will be enclosed in a sealed envelope, with first
              X                                                                                           class
                     postage thereon fully prepaid, and deposited with the United States Postal Service
                                                                                                          at
 12                  Sacramento, CA on this date, addressed as follows:
                     BY HAND: The above-described documents) will be placed in a sealed envelope which
 13                  will behand-delivered on this same date by                                    ,addressed as
                     follows:
 14                  VIA FACSIMILE: The above-described documents) was transmitted via facsimil
                                                                                                            e from
                     the fax number shown an the attached facsimile report, at the time shown on the attached
15                   facsimile report, and the attached facsimile report reported no error in transmission and
                     was properly issued from the transmitting facsimile machine, and a copy of same
                                                                                                         was
16                   mailed, on this same date to the followin
                     VIA OVERNIGHT SERVICE: The above-described documents) will be delivere by
                                                                                                            d
17                   overni ht service, to the followin

18
          Fred W. Schwinn                                       Attorneys for Plaintiff
19        Raeon R. Roulston                                     MARIA CONSUELO GRIEGO
          Matthew c. Salmonsen
20
          Consumer Law Center, Inc.
21        1435 Koll Circle
          Suite 104
22        San Jose, CA 95112-4610

23

24              I declare under penalty of perjury under the laws of the United States of Americ
                                                                                                        a that the
25       foregoing is a true and correct statement and that this Certificate was executed on Apri19,
                                                                                                     2020.
26

27                                                        Jan Hyde~~
28

                                                          -1-
                    DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL TO FEDERAL
                                                                                               COURT
